                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         AARON LAMONT STRIBLING,
                                   7                                                         Case No. 18-cv-02365-YGR (PR)
                                                           Plaintiff,
                                   8
                                                   v.                                        ORDER OF DISMISSAL
                                   9
                                         L. L. JORDAN, et al.,
                                  10
                                                           Defendants.
                                  11

                                  12     I.   INTRODUCTION
Northern District of California
 United States District Court




                                  13          Plaintiff, a California state prisoner proceeding pro se, filed a federal civil rights

                                  14   complaint. Plaintiff has been granted leave to proceed in forma pauperis. For the reasons stated

                                  15   below, the court dismisses the complaint for failure to state a claim upon which relief may be

                                  16   granted.

                                  17    II.   DISCUSSION
                                  18          A.        Standard of review
                                  19          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  20   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  21   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  22   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  23   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  24   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police

                                  25   Dep’t., 901 F.2d 696, 699 (9th Cir. 1988).

                                  26          B.        Analysis
                                  27          On November 8, 2016, the California voters approved The Public Safety and

                                  28   Rehabilitation Act of 2016 – Proposition (“Prop”) 57 – and it took effect the next day. People v.
                                   1   Marquez, 11 Cal. App. 5th 816, 821 (Cal. App. 2017); Cal. Const., Art. II, § 10(a). As relevant to

                                   2   this case, Proposition 57 removes the prosecuting officer’s discretion to initiate prosecutions

                                   3   against minors directly in a court of criminal jurisdiction and instead requires the prosecutor to file

                                   4   a motion to transfer the minor from juvenile court. See People v. Superior Court (Lara), 4 Cal.

                                   5   5th 299, 303 (2018). Specifically, Proposition 57 amended Section 707(a)(1), of the California

                                   6   Welfare and Institutions Code, which now provides as follows:

                                   7                   (a)(1) In any case in which a minor is alleged to be a person described
                                                       in Section 602 by reason of the violation, when he or she was 16 years
                                   8                   of age or older, of any offense listed in subdivision (b) or any other
                                                       felony criminal statute, the district attorney or other appropriate
                                   9                   prosecuting officer may make a motion to transfer the minor from
                                                       juvenile court to a court of criminal jurisdiction. The motion shall be
                                  10                   made prior to the attachment of jeopardy. Upon the motion, the
                                                       juvenile court shall order the probation officer to submit a report on
                                  11                   the behavioral patterns and social history of the minor. The report
                                                       shall include any written or oral statement offered by the victim
                                  12                   pursuant to Section 656.2.
Northern District of California
 United States District Court




                                  13   Cal. Wel. & Inst. Code § 707(a)(1).

                                  14           Here, Plaintiff claims that “the section of Prop 57 [he] qualif[ies] for is the Juvenile Act.”

                                  15   Dkt. 1 at 4. The record shows that he was received at the California Department of Corrections

                                  16   and Rehabilitation at the age of 19 on November 21, 2008. Dkt. 1-3 at 1. He received a total term

                                  17   of thirteen years and four months for Battery on Emergency Personnel and Second Degree

                                  18   Robbery. Id.

                                  19           Plaintiff argues that Proposition 57 should be applied retroactively, and he claims as

                                  20   follows:
                                                       if no prosecutor’s motion was granted stipulating that the minor was
                                  21                   unfit for juvenile court, then any adult court conviction of the minor
                                                       is illegal and they have to be released. Seeing I [ ]qualify for this I
                                  22                   was waiting to be released at any moment[’]s notice . . . .
                                  23   Dkt. 1 at 4. The record shows that Plaintiff’s 602 inmate appeal requesting to be released under

                                  24   the juvenile act pursuant to Prop 57 was denied, and according to the record it was denied at the

                                  25   first level of appeal as follows:

                                  26                   Under Prop 57 juvenile court judges can make [a] determination,
                                                       upon [the] prosecutor[’s] motion, whether juveniles age 14 and older
                                  27                   should be prosecuted and sentenced as adults for specified offenses.
                                                       This consideration will not be retroactive but shall commence on May
                                  28                   1, 2017. Therefore, you are excluded from this portion of the Prop 57
                                                                                          2
                                                      process.
                                   1
                                       Dkt. 1-3 at 1. On April 13, 2018, the 602 appeal was denied at the third level of review. Dkt. 9 at
                                   2
                                       3. In People v. Superior Court (Lara), the California Supreme Court held that the transfer hearing
                                   3
                                       required by Proposition 57 applies only to juveniles charged directly in adult court whose
                                   4
                                       judgment was not final at the time Proposition 57 was enacted. See 4 Cal. 5th at 303-04
                                   5
                                       (emphasis added). It thus seems that pursuant to Lara, the CDCR determined that Proposition 57
                                   6
                                       does not apply retroactively to Plaintiff, whose 2008 judgment was final before Proposition 57
                                   7
                                       was enacted.
                                   8
                                              In essence, in Plaintiff’s complaint, he alleges that he is serving an “illegal” sentence and
                                   9
                                       that the CDCR’s interpretation of Prop 57 violates the California Constitution because “everything
                                  10
                                       consisting of Prop 57 is retroactive” and he “remain[s] kidnapped and false[ly] imprisoned in state
                                  11
                                       prison.” Dkt. 1 at 4.
                                  12
Northern District of California




                                              Plaintiff’s claim must be dismissed. Section 1983 provides a remedy only for violation of
 United States District Court




                                  13
                                       the U.S. Constitution or law or treaties of the United States, not state law. Swarthout v. Cooke,
                                  14
                                       562 U.S. 216, 222 (2011) (the responsibility for assuring that the constitutionally adequate
                                  15
                                       procedures governing California’s parole system are properly applied rests with California courts).
                                  16
                                       State courts “are the ultimate expositors of state law.” Mullaney v. Wilbur, 421 U.S. 684, 691
                                  17
                                       (1975). Plaintiff has not suggested that his exclusion from consideration under Prop 57 violates
                                  18
                                       the U.S. Constitution or federal law.
                                  19
                                              For this reason, Plaintiff’s complaint is DISMISSED for failure to state a claim upon
                                  20
                                       which relief may be granted.
                                  21
                                       III.   CONCLUSION
                                  22
                                              For the foregoing reasons, the complaint is DISMISSED under the authority of 28 U.S.C.
                                  23
                                       § 1915A(b) for failure to state a claim upon which relief may be granted.
                                  24
                                              The Clerk of the Court shall terminate any pending motions as moot and close the file.
                                  25
                                              IT IS SO ORDERED.
                                  26
                                       Dated: March 4, 2020                            ______________________________________
                                  27                                                   YVONNE GONZALEZ ROGERS
                                                                                       United States District Judge
                                  28
                                                                                         3
